34 So. 3d 849 (2010)
Kalford K. MIAZZA
v.
CITY OF MANDEVILLE, et al.
No. 2010-C-0304.
Supreme Court of Louisiana.
May 21, 2010.
PER CURIAM.[*]
Granted. Based on the reasons assigned by the dissenting judge in the court of appeal, we find the district court has subject matter jurisdiction to consider the appeal pursuant to La. Rev.Stat. 33:2561(E). Having found the legislature vested appellate jurisdiction in the district court, we conclude the court of appeal lacks appellate jurisdiction over this matter. See Caire v. Stassi, 379 So. 2d 1056 (La.1980) (holding statute granting appellate jurisdiction to district court divests court of appeal of appellate jurisdiction).
Accordingly, the case is remanded to the court of appeal, which is directed to convert plaintiff's appeal of the district court's judgment to an application for supervisory writs.
NOTES
[*]  Chief Justice Kimball not participating in this opinion.